DETAILED ACTION
The Amendment filed December 28th, 2020 has been entered and fully considered. Claims 1-21 remain pending in this application and claims 1 and 14 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,470,813. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards similar methods and recite similar steps of preventing neuroma formation in nerve tissues associated with transection of a nerve during a medical intervention or procedure.
Claims 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-30 of U.S. Patent No. 10,470,813. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards similar method and recites similar steps of transecting a nerve extending to a target tissue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fallat et al., (hereinafter 'Fallat', U.S. Pat. 7,250,046) in view of Moesker et al. (2012). Treatment of Phantom Limb Pain by Cryoneurolysis of the Amputated Nerve. Pain Practice, Volume 14(1): 52-56, (hereinafter 'Moesker').
Regarding claim 1, 
Although Fallat discloses preventing neuroma formation in nerve tissue (see above), Fallat is silent regarding the nerve tissue is associated with transection of a nerve during a medical intervention. Further, Fallat is silent regarding wherein the transection occurs across a transaction path and wherein administering the cooling therapy prevents or reduces neuroma formation at a transected end of the identified nerve after transection of the nerve.
However, in the same field of endeavor, Moesker teaches a method of preventing neuroma formation in nerve tissue associated with transection of a nerve during medical intervention (pg. 53, see Cryoanalgesia, application of cold to nerves to disrupt nerve conduction without neuroma formation). Specifically, Moesker teaches that: “axotomy results in complete disruption of normal peripheral motor and sensory nerve architecture, leading to sensory neuron hyperexcitability due to inflammatory mediators released by macrophages, Schwann cells, and mast cells, as well as changes in sodium channels and gene expression” (pg. 53, see Peripheral and Central Pathophysiology) wherein subsequent neuroma formation may play a role in phantom limb pain associated with an amputation of a limb. It is well known in the art (as can be seen in Moesker) that neuroma formation is common after axotomy, and that the use of cryoanalgesias reduced acute and chronic neuropathic pain, and provides a unique technique for addressing neuromas (pg. 55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fallat to include performing a cooling therapy to an identified nerve to prevent or reduce neuroma formation at a transected end of the nerve as taught by Fallat in order to reduce acute and chronic neuropathic pain at the transection site, thereby increasing quality of life.
Fallat and Moesker both teach that it has been shown that the application of cooling therapy reduces or prevents neuroma formation. Specifically, Fallat discloses a method of using probe (22) to form an ice ball (32) that may deaden, kill or destroy nerve tissue within the neuroma (10), and may further cause extensive vascular damage such as Wallerian degeneration of the axon (col. 3, ll.22-28), thereby reducing and preventing reoccurring neuroma formation within the associated nerve tissue. Moesker further teaches that neuroma formation is common after axotomy, and that the application of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fallat in view of Moesker to provide prophylactic cooling therapy prior to a surgical transection in order to prevent the occurrence of neuromas after transection. This modification would have merely comprised choosing from a finite number of identified, predictable solution, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 2, Fallat in view of Moesker teach all the limitations of the method according to claim 1. Fallat further discloses administering a repeated application of cooling therapy targeting a regeneration of the identified nerve at one or more locations along a length of the identified nerve and proximal to the regeneration of the nerve extending toward a location of the transection of the identified nerve (col. 4, ll. 48-67, the probe 22 may be operated to provide sequential freeze cycles, and may be repositioned proximal or distal to the site of treatment; treatment may be repeated at a new location).
Regarding claim 9, Fallat in view of Moesker teach all the limitations of the method according to claim 1. Fallat further discloses administering the cooling therapy to the nerve comprises: positioning a needle of a cryotherapy probe (tip 24 of cryogenic probe 22 in Figs. 2-3) along a length of the identified nerve (peripheral nerve 14 in Fig. 1) and activating the cryotherapy probe to deliver the cooling therapy (col. 4, ll. 32-50, at step 42 and step 46).
Regarding claim 10, Fallat in view of Moesker teach all the limitations of the method according to claim 1. In view of the prior modification of Fallat in view of Moesker, Moesker further teaches wherein the medical intervention comprises a surgical amputation of a body extremity of a body of a 
Regarding claim 11, Fallat in view of Moesker teach all the limitations of the method according to claim 10. In view of the prior modification of Fallat in view of Moesker, Fallat and Moesker both teach that it has been shown that the application of cooling therapy reduces or prevents neuroma formation. Specifically, Fallat discloses a method of using probe (22) to form an ice ball (32) that may deaden, kill or destroy nerve tissue within the neuroma (10), and may further cause extensive vascular damage such as Wallerian degeneration of the axon (col. 3, ll.22-28), thereby reducing and preventing neuroma formation. Moesker further teaches that neuroma formation is common after axotomy, and that the application of cooling therapy (cryoanalgesia) has been shown to reduce acute and chronic neuropathic pain, and provides a unique technique for addressing neuromas (pg. 55) (after transection; i.e. after amputation on pg. 54, see results for 5 patients requiring amputation; pg.54, see discussion for limb amputation comprising complete transection of limb).
Therefore, Fallat in view of Moesker show that there are a finite number of identified, predictable solutions in order to prevent or reduce neuroma formation, those solutions being providing cooling therapy before, during or after transection (i.e. including amputation). Further, as shown by Fallat and Moesker above, there is a reasonable expectation of success to apply the cooling therapy before, during, or after transection of the nerve in order to provide for the reduction and/or prevention of neuroma formation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fallat in view of Moesker to provide cooling therapy prior to surgical transection (i.e. amputation) in order to prevent the occurrence of neuromas after transection. This modification would have merely comprised choosing from a finite number of identified, predictable solution, with a reasonable expectation of success (MPEP 2143(I)(E)). Therefore, Fallat in view of Moesker necessarily teach wherein the surgical amputation is performed after degeneration of the identified nerve across the transection path.
Regarding claim 12, Fallat in view of Moesker teach all the limitations of the method according to claim 1. Fallat further discloses administering a repeated application of cooling therapy targeting a regeneration of the identified nerve at one or more locations along a length of the identified nerve (col. 4, ll. 48-67, probe may be operated to provide sequential freeze cycles, wherein the procedure may be repeated, and the probe 22 may be repositioned proximal or distal the initial treatment location; col. 6, ll. 18-23, the nerve tissue may be regenerative, and repeated treatment may be performed). Fallat discloses that the repeated application of cooling therapy is administered during a subsequent procedure at some time in the future and is administered as a preventative treatment prior to surgical removal or excision (col. 6, ll. 18-23, the nerve tissue may be regenerative, and repeated treatment may be performed; also see col. 1, ll. 44-56 and col. 6, ll. 1-17 for cooling as an alternative prior to surgical intervention).
Although Fallat discloses repeated application of cooling therapy in the future (see above), Fallat in view of Moesker are silent regarding wherein the repeated application of cooling therapy is administered over a period of one month to three months.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fallat in view of Moesker to administer the repeated application of cooling therapy over a period of one month to three months since this modification would have merely comprised applying a known technique to a known method ready for improvement to yield predictable result (i.e. preventing neuroma formation) (MPEP 2143 (I)(D)).
Regarding claim 13, Fallat in view of Moesker teach all the limitations of the method according to claim 1. Fallat further discloses administering a repeated application of cooling therapy targeting a regeneration of the identified nerve at one or more locations along a length of the identified nerve (col. 4, ll. 48-67, probe may be operated to provide sequential freeze cycles, wherein the procedure may be repeated, and the probe 22 may be repositioned proximal or distal the initial treatment location; col. 6, ll. 18-23, the nerve tissue may be regenerative, and repeated treatment may be performed), wherein the repeated application of cooling therapy is applied between a daily interval and a four week interval (col. 4, ll. 48-67, see two freeze cycles performed within a daily interval of one another).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fallat in view of Moesker as applied to claims l-2 and 9-13 above, and further in view of Clark et al., (hereinafter 'Clark', U.S. PGPub. No. 2016/0058502).
Regarding claims 3 and 4, Fallat in view of Moesker teach all the limitations of the method according to claim 2, but fail to explicitly disclose wherein the repeated application of cooling therapy reduces a regenerative rate of the identified nerve to less than 1 mm per day (claim 3) and wherein the regenerative rate of the identified nerve is reduced to less than 0.5 mm per day (claim 4).
However, in the same field of endeavor, Clark teaches various energy modalities that can be used to treat nerves including cryoablation ([0137]) wherein nerve regeneration may be slowed or stopped. Clark further teaches that nerves may regenerate at a rate that is slower than a normal rate of regeneration such as a rate of les s than 1 mm growth per day, or another suitable rate ([0132]), thereby preventing the regeneration of damaged nerves. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fallat in view of Moesker to include the reduction of the regenerative rate of the nerve as taught by Clark in order to prevent the regeneration of damaged nerves, thereby achieving the desired clinical objectives.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fallat in view of Moesker as applied to claims 1-2 and 9-13 above, and further in view of Sloan (hereinafter ‘Sloan’, U.S. Pat. 5,409,004). 
Regarding claims 5-8, Fallat in view of Moesker teach all the limitations of the method according to claim 1. Fallat further discloses wherein administering the cooling therapy to the identified nerve comprises: positioning a needle of a cryotherapy probe (tip 24 of cryogenic probe 22 in Figs. 2-3) across the identified nerve (nerve 14 in Fig. 1) and activating the cryotherapy probe to deliver the cooling therapy (see Figs. 1-4; col. 4, ll. 31-35, specifically, in order to administer cooling at step 46, a cannula and probe in inserted at step 42). Fallat in view of Moesker fail to teach aligning one or more visual indicia of the needle of the cryotherapy probe with the nerve, the visual indicia being indicative of a treatment area along a length of the needle; wherein the visual indicia comprise a marker identifying a distal end, proximal end, and center of the treatment area along the length of the needle.
However, in the same field of endeavor, Sloan teaches a surgical guidewire or needle including a plurality of visual markers along the entire length of the needle (abstract, col. 2, ll. 35-52). The markings (markers 48, 56 and 60 in Fig.6) disposed along the axial length of guidewire or needle can be viewed visually, wherein the size and number of markings is different for each predetermined position so that the guidewire or needle acts as a ruler, thereby improving visual indication of the depth of the needle within the treatment site (col.2, ll.35-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cryotherapy probe as taught by Fallat in view of Moesker to include the markers along the shaft of the needle as taught by Sloan in order to enhance visual indication of needle insertion depth, thereby improving control over the insertion of the needle at the site of treatment.
Claims 14-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moesker in view of The American Orthopaedic Foot &amp; Ankle Society (AOFAS). “Below-Knee Amputation.” American Orthopaedic Foot & Ankle Society, 3 Mar. 2015, (hereinafter ‘AOFAS’) and Fallat.
Regarding independent claim 14 and claims 15 and 20-21, Moesker disclose a method of the ultimate transection of a nerve resulting in a stump having to do with treatment (pg. 54, see discussion), the method comprising: transection of the nerve at a transection location distal to the treatment location 
Moesker fails to explicitly disclose transecting a nerve extending to a target tissue, wherein the method of transection (see above) occurring after the prophylactic treatment, wherein the treatment includes degenerating a portion of the nerve by performing a prophylactic treatment of the nerve at a treatment location along the nerve, wherein the treatment degenerates an axon of the nerve distal to the treatment location while preserving a connective tissue framework of the nerve, and wherein repeatedly disrupting the regeneration of the nerve comprises repeatedly applying cooling therapy to the nerve at a location proximal to the target tissue, and wherein the preserved connective tissue framework of the nerve is transected with a surgical amputation of a body extremity of a patient.
However, in the same field of endeavor, AOFAS teaches the method of amputation of a limb in order to remove unhealthy tissue and create a remaining limb that is less painful and more useful, thereby improving quality of life. Therefore, it would have been obvious to one of ordinary skill in the art before 
Further, in the same field of endeavor, Fallat discloses a method of degenerating a portion of the nerve by performing a treatment on the nerve (peripheral nerve 14 in Fig. 1) at a treatment location (neuroma 10 in Fig. 1) along the nerve (Figs. 1-5, col. 3, ll. 15-30; probe tip 24 causes an ice-ball 32 at a target location that may in turn initiate demyelinization and subsequent Wallerian degeneration of the axon), wherein the treatment degenerates an axon of the nerve distal to the treatment location while preserving a connective tissue framework of the nerve; (col. 4, ll. 48-67, probe 22 may be operated to provide sequential freeze cycles, while preserving a basic architecture of the nerve, wherein the procedure may be repeated, and the probe 22 may be repositioned proximal or distal the initial treatment location; col. 6, ll. 18-23, the nerve tissue may be regenerative, and repeated treatment may be performed). Further, due to the regenerative nature of nerve tissue, the treatment may be a prophylactic treatment (col. 6, ll. 18-23; as broadly claimed, the treated nerve may regrow after the initial procedure, i.e., the initial treatment may prevent a neuroma from reoccurring and forming in the associated nerve tissue). This method is performed in order to reduce neuroma formation and treat debilitating neuroma pain, which may limit patients’ physical activities in daily life, and severely limit quality of life (col. 1, ll.19-21) (thereby decreasing pain and improving quality of life). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Moesker in view of AOFAS to include degenerating a portion of the nerve as taught by Fallat in order to reduce neuroma formation and treat pain associated with neuromas, thereby improving quality of life (abstract, col. 1, ll.19-21).
Moesker and Fallat both teach that it has been shown that the application of cooling therapy reduces or prevents neuroma formation. Specifically, Moesker teaches that neuroma formation is common after axotomy, and that the application of cooling therapy (cryoanalgesia) has been shown to reduce acute and chronic neuropathic pain, and provides a unique technique for addressing neuromas (pg. 55) (after 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Moesker in view of AOFAS and Fallat to provide prophylactic cooling therapy, wherein transection occurs after treatment in order to prevent the occurrence of neuromas after transection of the nerve. This modification would have merely comprised choosing from a finite number of identified, predictable solution, with a reasonable expectation of success (MPEP 2143(1) (E)).
Regarding claim 16
Although Fallat discloses repeated application of cooling therapy in the future (see above), Moesker in view of AOFAS and Fallat are silent regarding wherein the repeated application of cooling therapy is administered over a period of one month to three months.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fallat in view of Moesker to administer the repeated application of cooling therapy over a period of one month to three months since this modification would have merely comprised applying a known technique to a known method ready for improvement to yield predictable result (i.e. preventing neuroma formation) (MPEP 2143 (I)(D)).
Regarding claim 17, Moesker in view of AOFAS and Fallat teach all the limitations of the method according to claim 15. In view of the prior modification of Moesker in view of AOFAS and Fallat, Fallat teaches administering a repeated application of cooling therapy to the nerve (col. 4, ll. 48-67, probe may be operated to provide sequential freeze cycles, wherein the procedure may be repeated, and the probe 22 may be repositioned proximal or distal the initial treatment location; col. 6, ll. 18-23, the nerve tissue may be regenerative, and repeated treatment may be performed), wherein the repeated application of cooling therapy is applied between a daily interval and a four week interval (col. 4, ll. 48-67, see two freeze cycles performed within a daily interval of one another).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moesker in view of AOFAS and Fallat as applied to claims 14-17 and 20-21 above, and further in view of Sloan.
Regarding claim 18, 
However, in the same field of endeavor, Sloan teaches a surgical guidewire or needle including a plurality of visual markers along the entire length of the needle (abstract, col. 2, ll. 35-52). The markings (markers 48, 56 and 60 in Fig. 6) disposed along the axial length of guidewire or needle can be viewed visually, wherein the size and number of markings is different for each predetermined position so that the guidewire or needle acts as a ruler, thereby improving visual indication of the depth of the needle within the treatment site (col.2, ll.35-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cryotherapy probe as taught by Moesker in view of AOFAS and Fallat to include the markers along the shaft of the needle as taught by Sloan in order to enhance visual indication of needle insertion depth, thereby improving control over the insertion of the needle at the site of treatment.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moesker in view of AOFAS and Fallat as applied to claims 14-17 and 20-21 above, and further in view of Srivastava (hereinafter ‘Srivastava, U.S. PGPub. No. 2015/0066007).
Regarding claim 19, Moesker in view of AOFAS and Fallat teach all the limitations of the method according to claim 14, including treating the nerve at the treatment location along the nerve while preserving a connective tissue framework of the nerve (see above), but are silent regarding applying thermal ablation therapy with a radiofrequency, ultrasound, microwave, or laser treatment of the nerve.
However, in the same field of endeavor, Srivastava teaches a method of neuromodulation of nerves wherein the neuromodulation assembly (120 in Fig. 1) and contacts (energy delivery elements 124 in Fig. 1) can facilitate radiofrequency ablation of nerves at the target site. The neuromodulation assembly (120 in Fig. 1) can also deliver energy using other forms of modalities such as cryotherapeutic cooling, and ultrasonic radiation ([0029]) in order to achieve the desired therapeutic benefit of neuromodulation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Moesker in view of AOFAS and Fallat to include the methods of treatment as taught by Srivastava in order to achieve the desired therapeutic benefit of neuromodulation.  
Response to Arguments
Applicant's arguments filed December 28 have been fully considered but they are not persuasive. Further, the amendment has necessitated a new grounds of rejection. 
Applicant’s argument (page 7) that the cited art references alone or in combination fail to disclose each and every feature of independent claim 1 is not persuasive. Specifically, Applicant’s has argued (page 8) that “Fallat does NOT disclose administering the cryotherapy to a nerve prior to severing the nerve itself. Moesker discloses administering cryotherapy to a nerve AFTER an amputation to reduce neuropathic pain (e.g., phantom limb pain). See Moesker at 53. The claimed prophylactic method is a two-step process that involves applying cryotherapy, and also transecting the nerve after the cryotherapy to advantageously prevent neuromas when a nerve transection is necessary. Neither Fallat or Moesker teach the application of cryotherapy prior to subsequent transection of the nerve as currently required by claim 1.”  However, it is the Examiner’s position that as broadly claimed, Fallat does discloses a prophylactic method of preventing neuroma formation in nerve tissue during a medical intervention (abstract, col. 6, ll. 18-23). Fallat discloses that nerve tissue is regenerative, and therefore, as broadly claimed, the treated nerve may regrow after the initial procedure, i.e., the initial treatment may prevent a neuroma from reoccurring and forming in the associated nerve tissue. Therefore, Fallat does disclose a prophylactic method of preventing neuroma formation in nerve tissue during a medical intervention. 
Further, Moesker teaches a similar method of preventing neuroma formation in nerve tissue associated with transection of a nerve during medical intervention (pg. 53, see Cryoanalgesia, application of cold to nerves to disrupt nerve conduction without neuroma formation). Specifically, Moesker teaches that: “axotomy results in complete disruption of normal peripheral motor and sensory nerve architecture, leading to sensory neuron hyperexcitability due to inflammatory mediators released by macrophages, Schwann cells, and mast cells, as well as changes in sodium channels and gene expression” (pg. 53, see Peripheral and Central Pathophysiology) wherein subsequent neuroma formation may play a role in phantom limb pain associated with an amputation of a limb. It is well known in the art (as can be seen in Moesker) that neuroma formation is common after axotomy, and that the use of cryoanalgesias reduced 
Fallat and Moesker both teach that it has been shown that the application of cooling therapy reduces or prevents neuroma formation. Specifically, Fallat discloses a method of using probe (22) to form an ice ball (32) that may deaden, kill or destroy nerve tissue within the neuroma (10), and may further cause extensive vascular damage such as Wallerian degeneration of the axon (col. 3, ll.22-28), thereby reducing and preventing reoccurring neuroma formation within the associated nerve tissue. Moesker further teaches that neuroma formation is common after axotomy, and that the application of cooling therapy (cryoanalgesia) has been shown to reduce acute and chronic neuropathic pain, and provides a unique technique for addressing neuromas (pg. 55) (after transection). Therefore, Fallat in view of Moesker show that there are a finite number of identified, predictable solutions in order to prevent or reduce neuroma formation, those solutions being providing cooling therapy before, during or after transection. Further, as shown by Fallat and Moesker above, there is a reasonable expectation of success to apply the cooling therapy before, during, or after transection of the nerve in order to provide for the reduction and/or prevention of neuroma formation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fallat in view of Moesker to provide prophylactic cooling therapy prior to a surgical transection in order to prevent the occurrence of neuromas after transection. This modification would have merely comprised choosing from a finite number of identified, predictable solution, with a reasonable expectation of success (MPEP 2143(I)(E)).
It is the Examiner’s position that Fallat in view of Moesker teach each and every limitation according to claim 1 including the limitations regarding the application of cryotherapy prior to subsequent transection of the never as currently required by claim 1. 
Regarding independent claim 14, Applicant has argued (page 8) that “The proposed Moesker, AOFAS, and Fallat combination does not disclose after a prophylactic treatment degenerating an axon of a nerve distal to a treatment location, transecting the preserved connective tissue framework of the nerve at a transection location distal to the treatment location as required by claim 14.” However, it is the Examiner’s position that Fallat discloses a method of degenerating a portion of the nerve by performing a treatment on the nerve (peripheral nerve 14 in Fig. 1) at a treatment location (neuroma 10 in Fig. 1) along the nerve (Figs. 1-5, col. 3, ll. 15-30; probe tip 24 causes an ice-ball 32 at a target location that may in turn initiate demyelinization and subsequent Wallerian degeneration of the axon), wherein the treatment degenerates an axon of the nerve distal to the treatment location while preserving a connective tissue framework of the nerve; (col. 4, ll. 48-67, probe 22 may be operated to provide sequential freeze cycles, while preserving a basic architecture of the nerve, wherein the procedure may be repeated, and the probe 22 may be repositioned proximal or distal the initial treatment location; col. 6, ll. 18-23, the nerve tissue may be regenerative, and repeated treatment may be performed). Further, due to the regenerative nature of nerve tissue, the treatment may be a prophylactic treatment (col. 6, ll. 18-23; as broadly claimed, the treated nerve may regrow after the initial procedure, i.e., the initial treatment may prevent a neuroma from reoccurring and forming in the associated nerve tissue).
Further, AOFAS teaches the method of amputation of a limb in order to remove unhealthy tissue and create a remaining limb that is less painful and more useful, thereby improving quality of life. In doing so, AOFAS necessarily meet the limitation regarding the method of transecting the preserved connective tissue framework of the nerve.
Moesker and Fallat both teach that it has been shown that the application of cooling therapy reduces or prevents neuroma formation. Specifically, Moesker teaches that neuroma formation is common after axotomy, and that the application of cooling therapy (cryoanalgesia) has been shown to reduce acute and chronic neuropathic pain, and provides a unique technique for addressing neuromas (pg. 55) (after transection). Fallat also discloses a method of using probe (22) to form an ice ball (32) that may deaden, kill or destroy nerve tissue within the neuroma (10), and may further cause extensive vascular damage 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Moesker in view of AOFAS and Fallat to provide prophylactic cooling therapy, wherein transection occurs after treatment in order to prevent the occurrence of neuromas after transection of the nerve. This modification would have merely comprised choosing from a finite number of identified, predictable solution, with a reasonable expectation of success (MPEP 2143(1) (E)).
It is the Examiner’s position that Moesker in view of AOFAS and Fallat teach each and every limitation according to claim 14.
No further arguments have been set forth regarding the dependent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794